DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on January 26, 2021.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2011 was considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,909,140.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 

Instant application				Patent (‘140)
1. A computer-implemented method, comprising: 
identifying values from events by applying an extraction rule to the events, each event of the events comprising a time stamp and a portion of raw machine data; clustering the events into a plurality of clusters based on comparisons between the portions of raw machine data of the events, wherein portions of raw machine data that correspond to the values identified using the extraction rule are excluded from the comparisons; and causing presentation of data corresponding to a cluster of the plurality of clusters.
1. A computer-implemented method, comprising: 
causing display of a first cluster from a first set of clusters of events, each event comprising a time stamp and a portion of raw machine data, wherein the raw machine data is produced by one or more components within an information technology environment and reflects activity within the information technology environment; receiving a user selection of a sample value for a field in a first event in the displayed first cluster; generating an extraction rule for the field based on the sample value and the user selection of the sample value; applying the generated extraction rule to the events to identify values from the events; determining a second set of clusters of the events based on similarities between the events, the similarities quantified by a similarity metric determined using a comparison between the events, wherein the determining includes excluding from the comparison portions in the events that correspond to the values based on the values being identified by the generated extraction rule; and causing presentation of a second cluster from the second set of clusters.
10. A system comprising:
 one or more processors; and computer memory having instructions stored thereon, the instructions, when executed by the one or more processors causing the system to perform a method comprising: identifying values from events by applying an extraction rule to the events, each event of the events comprising a time stamp and a portion of raw machine data; clustering the events into a plurality of clusters based on comparisons between the portions of raw machine data of the events, wherein portions of raw machine data that correspond to the values identified using the extraction rule are excluded from the comparisons; and causing presentation of data corresponding to a cluster of the plurality of clusters.
18. A system comprising: 
one or more processors; and computer memory having instructions stored thereon, the instructions, when executed by the one or more processors causing the system to perform a method comprising: causing display of a first cluster from a first set of clusters of events, each event comprising a time stamp and a portion of raw machine data, wherein the raw machine data is produced by one or more components within an information technology environment and reflects activity within the information technology environment; receiving a user selection of a sample value for a field in a first event in the displayed first cluster; generating an extraction rule for the field based on the sample value and the user selection of the sample value; applying the generated extraction rule to the events to identify values from the events; determining a second set of clusters of the events based on similarities between the events, the similarities quantified by a similarity metric determined using a comparison between the events, wherein the determining includes excluding from the comparison portions in the events that correspond to the values based on the values being identified by the generated extraction rule; and causing presentation of a second cluster from the second set of clusters.
16. One or more computer-readable media having instructions stored thereon, the instructions, when executed by a processor of a computing device, to cause the computing device to perform a method comprising: identifying values from events by applying an extraction rule to the events, each event of the events comprising a time stamp and a portion of raw machine data; clustering the events into a plurality of clusters based on comparisons between the portions of raw machine data of the events, wherein portions of raw machine data that correspond to the values identified using the extraction rule are excluded from the comparisons; and causing presentation of data corresponding to a cluster of the plurality of clusters.
25. One or more computer-readable media having instructions stored thereon, the instructions, when executed by a processor of a computing device, to cause the computing device to perform a method comprising: causing display of a first cluster from a first set of clusters of events, each event comprising a time stamp and a portion of raw machine data, wherein the raw machine data is produced by one or more components within an information technology environment and reflects activity within the information technology environment; receiving a user selection of a sample value for a field in a first event in the displayed first cluster; generating an extraction rule for the field based on the sample value and the user selection of the sample value; applying the generated extraction rule to the events to identify values from the events; determining a second set of clusters of the events based on similarities between the events, the similarities quantified by a similarity metric determined using a comparison between the events, wherein the determining includes excluding from the comparison portions in the events that correspond to the values based on the values being identified by the generated extraction rule; and causing presentation of a second cluster from the second set of clusters.





After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-30 of U.S. Patent No. 10,909,140.  While claims 1-20 of the instant application is slightly broader than claims 1-30 of U.S. Patent No. 10,909,140, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,909,140, but indicate that it is merely a subset of the Patent No. 10,909,140. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Arts of Record
Prior art issued to Carasso et al. (Us Patent No. 8,909,642) discloses a system  towards automatically generating extraction rules for extracting fields from event records. An extraction rule application receives field data describing the fields to be extracted (including one or more examples) and a collection of event records that may be a representative sample set from a larger set of events records. The extraction rule application generates extraction rules based on the event records and the field data. These extraction rules may be ranked using a determined quality score. Quality scores for extraction rules may be determined based on various metrics related to the operation of the extraction rules and the resultant extracted values. Preferred extraction rules may be determined by ranking the extraction rules based on their quality scores. Also, natural language expressions may be used to create, edit, or modify extraction rules.
Prior art publication to Ivanov et al. (US 2007/0198565) discloses a system that provides a visual mechanism (e.g., user interface (UI)) by which a user can design a regular expression is provided. The graphical interactive mechanism enables a user to develop regular expressions without an understanding of the intricacies of the regular expression syntax. The UI can provide an interactive mechanism by which a user can graphically annotate (e.g., color, highlight) a regular expression thus, mapping the expression to a particular tabulated output. The novel UI can provide a particular kind of dialog layout with several controls and dynamically linked views, e.g., a data view, a regular expression view and a column view which can facilitate definition of the regular expression as well as creation of mappings to output columns (e.g., annotations).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art record fails to teach or fairly suggest clustering the events into a plurality of clusters based on comparisons between the portions of raw machine data of the events, wherein portions of raw machine data that correspond to the values identified using the extraction rule are excluded from the comparisons; and causing presentation of data corresponding to a cluster of the plurality of clusters, as recited in independent claim 1 and substantially similar to independent claims 10 and 16.
Thus, prior arts made of record neither renders anticipated, no obvious the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        August 19, 2022